Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 116 Filed: 12/11/18 Page: 1 of 3 PAGEID #: 1360



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    OHIO A. PHILIP RANDOLPH                     )
    INSTITUTE, et al.,                          )        No. 1:18cv357
                                                )
           Plaintiffs,                          )        SUPPLEMENTAL ORDER
                                                )        FOR IN CAMERA REVIEW
    v.                                          )
                                                )
    RYAN SMITH, et al.,                         )
                                                )
           Defendants.                          )




   Before: Moore, Circuit Judge; Black and Watson, District Judges.

         The Republican National Committee (“RNC”), the National Republican

   Congressional Committee (“NRCC”), and Adam Kincaid (collectively, “Respondents”)

   received from the Plaintiffs subpoenas that requested the production of various

   documents and communications related to the 2011 Ohio congressional redistricting. In

   response, the Respondents have asserted that various documents and communications are

   covered by the First Amendment privilege, the attorney-client privilege, and the work

   product doctrine. See Case No. 18-mc-00031, R. 11-2 (Ex. A, Privilege Log) (Page ID

   #446–50).

         On December 3, 2018, this Court entered an Order stating the Court could not

   properly assess Respondents’ various privilege claims without viewing the documents at
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 116 Filed: 12/11/18 Page: 2 of 3 PAGEID #: 1361



   issue. (R. 101). Accordingly, the Court ordered Respondents to immediately produce

   certain documents listed on Respondents’ privilege log. (Id.)

         Upon further consideration, it appears not all documents sought by Plaintiffs—and

   withheld by Respondents on the grounds of First Amendment Privilege—are listed on

   Respondents’ privilege log. Accordingly, IT IS ORDERED that the Respondents

   immediately produce to the Court the following documents for in camera judicial review:

               The documents listed in Paragraph 7(a)-(d), (f)-(g) of Dalton Oldham’s
                Affidavit dated September 30, 2018 (filed in Case No. 1:18-mc-31 at R. 1-
                3, Ex. F);

               The documents listed in Paragraphs 9(a), (e), (g)-(i), and (l)-(n) of Chris
                Winkelman’s Affidavit dated September 28, 2018 (filed in Case No. 1:18-
                mc-31 at R. 1-3, Ex. I); and

               The documents listed in Paragraph 14 of Adam Kincaid’s Affidavit dated
                September 28, 2018 (filed in Case No. 1:18-mc-31 at R 1-3, Ex. M).

   The Respondents shall produce these documents to each of the undersigned judges’

   chambers by overnight delivery. Respondents shall send Judge Moore’s documents to

   her Cleveland chambers:

         Judge Karen Nelson Moore
         U.S. Court of Appeals for the Sixth Circuit
         Carl B. Stokes U.S. Courthouse
         801 W. Superior Ave., #21A
         Cleveland, Ohio 44113-1831




                                               2
    
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 116 Filed: 12/11/18 Page: 3 of 3 PAGEID #: 1362



           IT IS SO ORDERED.

   Date:        12/11/18                            /s/ Timothy S. Black
                                                    Timothy S. Black
                                                    United States District Judge

                                                    /s/ Karen Nelson Moore
                                                    Karen Nelson Moore
                                                    United States Circuit Judge

                                                    /s/ Michael H. Watson
                                                    Michael H. Watson
                                                    United States District Judge




                                          3
    
